Dissenting Opinion by
Judge Manderino :
I dissent. The adjudication and order of the State Board of Pharmacy suspending Moretti’s personal pharmacist’s license and pharmacy permit for fifteen days should be reversed.
Moretti’s license suspension stemmed from his plea of guilty and conviction on a charge of income tax evasion. From this, the Board and this court conclude that Moretti violated Section 5(a) (2) of the Pharmacy Act (Act of September 27, 1961, P. L. 1700, as amended, 63 P.S. 390-5(a) (2)), which permits the Board to suspend a pharmacist’s license if he has been found guilty of “an offense involving moral turpitude.” This court concludes that income tax evasion is a crime involving moral turpitude. I do not agree because the term “moral turpitude” is constitutionally vague and meaningless.
*131The majority is correct in its observation that moral turpitude is not a new term, but rather one which is old in the law and which has been used for centuries. It is in fact, a term of a by-gone era — a catch-all which has been used to encompass whatever conduct is thought to be particularly reprehensible at any given time. It is a tool by which supposedly impartial tribunals have been permitted to impose moral judgments. The term has generally developed a definition of an act “of baseness, vileness or depravity.” This definition is veritably meaningless. What is considered base or vile by one person at one time may not be so considered by another person at another time.
A search of the cases indicates numerous man hours of legal and judicial talent which have been expended for years arguing about the meaning of “moral turpitude”. Except in these legal opinions, the term is not a part of today’s language. We should put an end once and for all to the wasting of judicial manpower and time attempting to construe a term which says nothing. Legislative enactments can be drawn to accomplish their purposes with much more precision.
In addition to his pharmacist’s license, Moretti’s pharmacy permit was also suspended. This suspension was based on the fact that one of the pharmacist’s in Moretti’s employment dispensed generic drugs when a brand name was indicated on a prescription. The Pharmacy Act prohibits the sale of any drug of a brand or trade name other than that specified by the person prescribing (Act of September 27, 1961, P. L. 1700, as amended, 63 P.S. 390-5(a) (8)), and provides for vicarious liability for the holder of a pharmacy permit when one of the pharmacist’s in his employ commits the above violation (Act of September 27, 1961, P. L. 1700, as amended, 63 P.S. 390-5(b) (5)).
Even assuming that the above provisions of the Pharmacy Act are valid, it is doubtful that an actual *132violation of them occurred. The Act specifically provides that there be no substitution of “a brand or trade name other than that specified by the person prescribing” (Emphasis added). The word “prescription” is defined as follows in the Pharmacy Act: “Prescription means a written or oral order for drugs issued by a duly licensed medical practitioner in the course of his professional practice.” (Emphasis added). (Act of September 27, 1961, P. L. 1700, as amended, 63 P.S. 390-2(8)).
In this case, the drugs sold by Moretti’s pharmacy, leading to the suspension, were issued by prescriptions written to professional shoppers hired by drug companies to test allegiance to their products. The definition of prescription in the Act implies that a prescription is something issued by a doctor in his treatment of a patient. There was clearly no such treatment in this case. Therefore, there could have been no real prescription and, thus, no violation of the Act.
I would reverse the order of the State Board of Pharmacy suspending for fifteen days Moretti’s personal pharmacy license and his pharmacy permit.